Citation Nr: 1411710	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the disability rating reduction for bilateral hearing loss from 60 percent to 40 percent, effective September 1, 2010, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant, his son and daughter


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from May 1943 to March 1946. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In March 2010, the RO proposed to reduce the Veteran's hearing disability rating from 60 percent to 40 percent.  The proposed reduction was promulgated in a June 2010 rating action.  The reduction to 40 percent was effective as of September 1, 2010.  

A Travel Board hearing was held in August 2012 before the undersigned.  A copy of the transcript of that hearing is of record.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal anything pertinent to the present appeal, other than an electronic copy of the February 2014 Post-Remand Brief by the Veteran's service representative.  

An October 2012 Board decision framed the issue(s) as "[e]ntitlement to an increased evaluation for the Veteran's bilateral hearing loss to include whether the disability rating reduction from 60 percent to 40 percent, effective September 1, 2010, was proper."  That Board decision denied the appeal.  The Veteran then appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2013 Joint Motion for Remand (JMR), the Court entered an Order in November 2013 vacating the Board decision and remanded the case to the Board for compliance with the (JMR).  

By letter of January 2014 the Veteran was informed that the case had been returned to the Board and that he had the right to submit additional evidence and argument within 90 days, or he could waive that right.  The Veteran responded later that month by waiving his right to submit additional evidence and argument.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  In a March 2010 rating decision, the RO proposed to reduce the rating for service-connected bilateral hearing loss from 60 percent to 40 percent; this proposal was promulgated in a June 2010 rating decision.  The reduction was effective from September 1, 2010. The 60 percent rating had been in effect since July 17, 2006, less than five years. 

2.  The evidence at the time of the rating reduction demonstrated that the Veteran's hearing acuity had improved, including improved ability to function under the ordinary conditions of life. 

3. The Veteran's bilateral hearing loss is manifested by no more than Level VII for the right ear and Level VII for the left ear.  


CONCLUSION OF LAW

1.  The reduction of a 60 percent rating for bilateral hearing loss to 40 percent was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.344(c) (2013).  

2.  The criteria for an evaluation for bilateral hearing loss in excess of 40 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

VCAA requires notification to a claimant and any representative of the information and evidence needed to substantiate a claim.  Here the RO sent correspondence to the Veteran, including letters in November 2009 and April 2010 notifying him of the information and evidence not of record that was needed to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) also require, in pertinent part, that a claimant be informed of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, he was provided with notice of this information in the November 2009 and April 2010 letters mentioned above.  

The VCAA also mandates that VA make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.   38 U.S.C.A. § 5103A (West 2002).  In this case, the information and evidence in the claims file consists of service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran, family members, and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in a final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Here, the January 2010, May 2010, and July 2011 VA audiology examination reports addressed the Veteran's functional impairment due to the bilateral hearing loss disability.  Specifically, the reports notes that the hearing loss would have significant effects and cause difficulties on occupational activities and on daily activities in that he was unable to clearly hear conversations, even with binaural hearing aids.  This evidence is also sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b) (2013).  

At the travel Board hearing the arguments (as will be described) were made as to the conduct of a VA examination.  While the testimony was not completely clear which of the examinations was being challenged, it appears that the testimony was directed to the VA audiology evaluation that preceded the rating reduction from 60 percent to 40 percent, i.e., the January 2010 VA audiology evaluation (or perhaps the May 2010 examination that preceded the June 2010 actual rating reduction).  This matter will be discussed below.  

Also, Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer/VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The issue on appeal was identified and the testimony focused on the elements for claim substantiation.  The hearing focused on the Veteran's history and current symptomatology as to the service-connected bilateral hearing loss and how his symptoms impacted upon his life.  The testimony of the Veteran, his son, and his daughter did not indicate that there was any pertinent evidence not currently of record that might have been overlooked or was outstanding that might substantiate the claim.   The hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Thus, the Board finds that, consistent with Bryant, Id., the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

Lastly, the Board observes that the Court's November 2013 Order vacating the October 2012 Board decision mandated compliance with the November 2013 JMR.  Nothing in that JMR states, indicates or even suggests that there had been any noncompliance with either the duty to notify or the duty to assist provisions of the VCAA or any violation of 38 C.F.R. § 3.103(c)(2).  Accordingly, the Board finds that there has been full and complete compliance with the provisions of the VCAA.  

Background

The Veteran's STRs show that his hearing of the whispered voice was 15/15 in each ear on examinations for entrance into and separation from active service.  No puretone audiometric testing was done during active service. 

The earliest postservice clinical records are those from Greenwood Ear, Nose & Throat Clinic dated from 2002 to 2006.  These show that in June 2002 the Veteran sought an audiological evaluation because he desired hearing aids.  An audiogram from another clinic had revealed a mild sloping to severe sensorineural hearing loss, bilaterally.  He reported having had a hearing loss for about 10 years and admitted having had noise exposure during military service and when working in a cotton mill.  He ordered digital hearing aids.  In June 2003 he was fitted for a hearing aid in the right ear because he had lost the original hearing aid in that ear.  In June 2005 he reported that he played a guitar in a country and western band and sometimes the music was "pretty loud."  He reported not having any significant change in his hearing but sometimes had difficulty understanding speech.  Audiometric testing revealed a mild to severe hearing loss.  Conversational speech was just barely audible.  It was commented that he would be able to follow conversations in a face-to-face situation if in a quiet environment but would have difficulty under most other conditions, particularly when visual cues were removed or the speaker was at a distance.  It was commented that test results showed a significant change in his understanding of speech as well as a decrease in hearing sensitivity at 4,000 Hertz (Hz).  In July 2006 it was noted that he had used a monaural hearing aid in his right ear for several years.  He indicated he had increased difficulty hearing in a variety of listening situations, particularly over the last few months.  He denied having tinnitus.  Audiometric testing revealed a moderate to severely profound sensorineural hearing loss in both ears but only slightly poorer hearing in both ears upon comparison of current audiometry testing with that in 2005; however, it was also reported that there was a significant decrease in hearing in comparison with the results of testing in 2002.  It was commented that he continued to be hearing handicapped for a variety of listening situations and would likely encounter the greatest difficulty hearing in basic communication situations and more so in adverse listening environments.  

On VA psychiatric examination in April 2007 it was reported that after military service the Veteran had worked in a textile mill from 1946 to 1950 and as a carrier with the U.S. Postal Service beginning in 1950, where he was promoted to clerk status and worked for 17 years, ultimately moving to a rural route delivery where he worked for about 10 years.  He retired from the postal service in 1977.  He had retired because he was having more problems with his memory and conflicts at work.  After retiring he began working on his farm, and traded in cattle and horses, but now only traded horses.  He had multiple medical problems, including hearing loss.  In church, he sat near the front due to his hearing loss.  

The Veteran was afforded a VA audiology examination in April 2007.  It was the audiologist's opinion that it is at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of military service.  It was noted that after service the Veteran had worked in a cotton mill and the post office, long term.  Also, the Veteran was a hunter and used a chain saw without ear protection.  He was a former country band member.  However, he did not report having or having had tinnitus.   

On VA audiology examination in April 2007 audiometric testing yielded, decibel threshold levels at certain tested frequencies, as shown below:

Hertz
1,000
2,000
3,000
4,000
Average
Left
65
80
80
85
77.5
Right
60
65
80
85
72.5

Speech recognition, using the Maryland CNC test, was 60 percent in the right ear and 32 percent in the left ear.  The Veteran reported that his greatest difficulty from his hearing loss was in conversations.  The diagnosis was a moderate to severe bilateral sensorineural hearing loss.  It was commented that a hearing loss was first noted, according to the records, in 1986, but that people were slow to recognize a hearing loss, especially when young.  

A June 2007 rating decision granted service connection for bilateral hearing loss and assigned an initial 60 percent disability evaluation, both effective July 17, 2006.  This mooted the appeal of the February 2007 rating decision which had denied service connection for bilateral hearing loss.  In fact, the June 2007 rating decision notified the Veteran that his appeal was canceled. 

The Veteran claimed an increased rating for his service-connected PTSD and hearing loss in October 2009, stating that his conditions were worse.  He requested VA rating examinations.  

On VA psychiatric examination in January 2010 it was noted that he had retired from the postal service in 1977, after working for 27 years.  

On VA audiology examination in January 2010 the Veteran complained of hearing difficulty.  Audiometric testing yielded, decibel threshold levels at certain tested frequencies, as shown below:

Hertz
1,000
2,000
3,000
4,000
Average
Left
65
75
85
90
78.75
Right
60
75
85
90
77.5

Speech recognition, using the Maryland CNC test, was 60 percent in the right ear and 52 percent in the left ear.  The diagnosis was a moderate to profound sensorineural hearing loss, bilaterally.  It was commented that the hearing loss caused a significant effect occupationally, but there was no effect upon his usual daily activities.  

Based on the findings of the January 2010 VA audiology evaluation, a March 2010 rating decision proposed to reduce the current 60 percent disability rating for bilateral hearing loss to 40 percent.  The Veteran was notified of this proposed rating reduction by RO letter dated March 11, 2010.  

In response, the Veteran stated in VA Form 21-4138, Statement in Support of Claim, in March 2010 that he could not hear without the use of his hearing aids and stated that his hearing acuity had not gotten better but, rather, over the years it had steadily worsened.  He stated that the VA examiner [without clarifying whether it was the examiner in January or March 2010] had stated that the Veteran "should not have [worn] his hearing aides [sic]."  Apparently, the Veteran was suggesting that he had worn the hearing aids during the testing of his hearing acuity.  

Therefore, the Veteran was afforded another VA audiology evaluation in May 2010.  

On VA audiology examination in May 2010 audiometric testing yielded, decibel threshold levels at certain tested frequencies, as shown below:

Hertz
1,000
2,000
3,000
4,000
Average
Left
60
80
85
90
78.75
Right
65
80
85
85
78.75

Speech recognition, using the Maryland CNC test, was 72 percent in the right ear and 76 percent in the left ear.  The diagnosis was a bilateral sensorineural hearing loss which was moderately severe to severe in the right ear and moderate to profound in the left ear, with fair speech discrimination in each ear.  As to any effects on his occupation, it was noted that he was not employed but that otherwise his hearing difficulty would have some impact.  The hearing loss caused communication difficulties in his daily activities.  

A June 2010 rating decision effectuated the proposed reduction and, so, reduced the 60 percent rating for bilateral hearing loss to 40 percent, effective September 1, 2010, the first day of the month following sixty days after notification of the June 2010 rating decision.  This resulted in a decrease in the combined disability rating from 90 percent to 80 percent.  

VA outpatient treatment (VAOPT) records in 2006 and 2007 show that in November 2006 the Veteran expressed interest in obtaining hearing aids through VA.  

In statement received in June 2010 the Veteran's daughter stated that January 2010 VA audiometric testing which purportedly showed improvement in the Veteran's hearing was contrary to the experiences of the Veteran's family with him.  It was the family's experience that his hearing had steadily deteriorated.  Someone had to accompany the Veteran to doctor's appointments and business meetings to insure that the Veteran understood what was being said.  At family gatherings he often could not participate in conversations because he could not hear.  He heard only a small part of church services, although he attended regularly.  His hearing loss had been very isolating for him and restricted his daily activities.  

In a statement received in June 2011 the Veteran's son reported that the Veteran had problems conversing over a telephone, in restaurants, and in casual conversations.  He attended church but could not hear what the preacher said and could not participate in Sunday school classes.  His had a serious hearing problem, especially when there was any kind of background noise.  

In June 2011 the Veteran's granddaughter stated that because of his hearing problem he had changed from being vibrant and outgoing to being a quiet and reserved observer in social situations.  He had once enjoyed conversations, telling jokes, and social interaction but now sat quietly and strained to understand conversations.  The hearing loss created a barrier to fully enjoying his remaining years.  She was concerned also about his ability to communicate during doctor's visits, when at a bank, and when conducting business since he relied on income from his business in trading horses.  He had previously been active in the local community, with the Lion's Club, a church Deacon, and volunteering at area nursing homes.  

In a May 2011 statement the Veteran's daughter stated that communication with the Veteran had become increasingly more difficult.  The VA tests showing improvement in his hearing was contrary to his family's experience because the Veteran's hearing acuity continued to decline.  In settings in which he could just talk without back and forth conversation, his quick wit, vocabulary, and keen observations were apparent.  However, increasingly, his social life and ability to relate to people had been affected by his hearing loss.  Vocal exchanges at banks, restaurants, and church were strained. For the last two years a family member had had to accompany the Veteran to medical and business appointments to insure accurate communication.  His speech was often inappropriately soft and difficult to hear because he could not accurately judge how loudly he was speaking.  At family gatherings he often responded with questions or comments that revealed that he could not hear conversations at a table.  

A report from a private audiologist, dated in June 2011, noted that the Veteran now wore behind-the-ears hearing aids, bilaterally.  His most recent hearing evaluation in March 2011 revealed a moderate sloping to "severe/profound" sensorineural hearing loss, bilaterally, with 36 percent word recognition in the right ear and 52 percent in the left ear.  When comparing hearing evaluations from 2009 through the present, there was no decreased or improvement in the Veteran's hearing.  No tests prior to 2009 at the audiologist's clinic were available for comparison.  The Veteran's hearing loss was permanent and would not get better.  A severe to profound hearing loss indicated that the Veteran would have difficulty with all sounds.  Generally, people spoke at about 50 to 65 decibels.  With a severe to profound loss, normal conversation was perceived at very low levels.  Also, word recognition scores of 36 percent in the right ear and 52 percent in the left, indicated that even is speech was loud enough for the Veteran, he might not be able to understand what was being said.  


On VA audiology examination in July 2011 audiometric testing yielded, decibel threshold levels at certain tested frequencies, as shown below:

Hertz
1,000
2,000
3,000
4,000
Average
Left
60
80
85
85
77.5
Right
65
80
85
85
78.5

Speech recognition, using the Maryland CNC test, was 76 percent in the right ear and 70 percent in the left ear.  The examiner reviewed the claim file and noted that the results of VA evaluations in April 2007, January 2010, and May 2010 all indicated a moderate to severe sensorineural hearing loss, bilaterally.  The Veteran had no complaint of tinnitus.  Speech test results were consistent with puretone test results.  Puretone air, with inserts, and bone conduction testing indicated a moderately severe to severe sensorineural hearing loss in the right ear and a moderate to severe sensorineural hearing loss in the left ear.  It was reported that there was a significant effect occupationally and in other daily activities he would having difficulty hearing conversations, even with binaural hearing aids.  

At the travel Board hearing in August 2012 the Veteran testified that he did not hear very well at all, even when using hearing aids.  Page 3 of the transcript.  He could sometimes hear a television but was unable to do so at other times, even if the volume was very loud.  He had a device to amplify found that he used for telephone conversations but otherwise would be unable to converse via telephone.  In normal conversations he could not understand what was being said unless he had a family member to help him understand.  Page 4.  He had difficulty even when trying to lip read.  His hearing was equally bad in each ear.  Any background noise prevented him from understanding speech.  Page 5.  

The Veteran's daughter testified that that on VA audiometric testing and she had seen that during testing an examiner was facing the Veteran which allowed him to read the examiner's lips.  The Veteran was more reliant upon lip reading that he was aware of.  The daughter made the examiner aware that the Veteran could read the examiner's lips.  Page 6.  The Veteran testified that the examiner had stated that on testing, when the Veteran was to push a button when he heard a sound, that he should guess when he heard the something.  Page 6.  The Veteran's service representative commented that during audiology testing there was, at least during part of the test, background noise which was for the purpose of testing for tinnitus.  Page 7.  The Veteran testified that he felt that his hearing acuity had not gotten better.  Page 7.  

The Veteran's son testified that the Veteran's hearing had not improved and that he had difficulty carrying on conversations.  Page 7.  The Veteran's daughter stated that the Veteran could hear over a telephone if the speaker was someone whose voice was familiar to the Veteran, e.g., a family member or friend, and that person spoke loudly and slowly.  She had seen that when he spoke to someone whose voice was unfamiliar to the Veteran, that he could not always hear the speaker and would ask for someone else to carry on the conversation.  Page 8.  He was unable to use the telephone if presented with options of pressing certain buttons on the phone.  The family members had to make appointments for the Veteran or conduct any business over the phone.  Page 8.  Family members also had to interpret what a waitress or waiter was saying in a restaurant.  Page 9.  

The service representative stated that the last three audiology evaluations indicated that the Veteran's high frequency hearing loss was approaching 100 percent and, so, did not believe that the results of testing were accurate.  Also, a person being tested was not supposed to receive any help at all during the testing, and thus an examiner should not instruct a person being tested to guess when they thought they heard something.  The instructions during testing were to push a button if the person being tested heard something, not push the button if they thought they heard something.  Page 9.  The undersigned indicated that the service representative appeared to be contesting the results of the VA testing which was used as the basis for the rating reduction.  Page 9.  Also, the undersigned noted that it was possible that if the examiner was a female (with a high pitched voice) the Veteran might have attempted to rely on lip reading.  Page 10.  The Veteran testified that he had recently resigned from teaching Sunday school, which he had taught since 1950, because if someone asked him a question he was unable to understand what was being asked, which was very embarrassing.  Page 10.  

Law and Regulations

In the Brief of the Appellant to the Court and in the JMR several regulations and past cases were cited.  The Board is well aware of the governing law and regulations but observes that under 38 C.F.R. § 3.343(a) total disability ratings, when warranted by the severity of the condition, will not be reduced, in the absence of clear error, without examination showing material improvement in the condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the Veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending re-examination after a period of employment (3 to 6 months).  

In cases involving a change in medical findings or diagnosis, such cases will be handled so as to produce the greatest degree of stability of evaluations consistent with law and regulations governing disability compensation.  It is essential that the entire record of examination s and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, besides examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related illness.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest, e.g., residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examination reflecting the results of bed rest.  Moreover, though material improvement in the condition is clearly reflected, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  When there is a change in diagnosis, caution must be exercised in the determinations as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibility of a diagnosis entity independent of the service-connected disability.  38 C.F.R. § 3.344(a).  

If doubt remains, after according due consideration to all the evidence developed, as indicated in 38 C.F.R. § 3.344(a), the rating will continue in effect but the rating agency may determine the time that will be allowed to elapse before re-examination is to be made.  38 C.F.R. § 3.344(b).  

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to ratings that have continued for long periods at the same level (5 years of more). They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examinations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).  

In Schafrath v. Derwinski, 1 Vet. App. 589 (1991) a 10 percent rating for a wrist disability had been in effect for more than 5 years and, so, 38 C.F.R. § 3.344(a) was applicable.  The record before the Court was incomplete and the Court was unsure of the completeness of the record before the VA.  Numerous VA regulations were cited at to the need for a complete record, including 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41, 4.42.  The Court found that with 38 C.F.R. § 3.344(a) being applicable and the record not establishing that the requirements thereof were fulfilled, the rating reduction was void ab initio and the disability evaluation prior to reduction was reinstated.  Schafrath v. Derwinski, 1 Vet. App. 591-96 (1991).  

In Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992) addressing a reduction of a 100 percent rating for schizophrenia which had been in effect for more than 19 years (but less than 20 years) it was noted that 38 C.F.R. § 3.343(a) and 38 C.F.R. § 3.344(a) provided that unless all the evidence of record established that a condition had undergone sustained material improvement, a total disability rating in effect for 5 or more years could not be reduced on any one examination.  In that case, it was held that the failure to apply both 38 C.F.R. § 3.343(a) and 3.344(a) rendered the reduction from a 100 percent rating void ab initio.  Dofflemeyer v. Derwinski, at 282.  Moreover, the Court noted that an "after-the-fact justification" could not resurrect a flawed rating, one which was arrived at in derogation of VA regulations, i.e., 38 C.F.R. §§ 3.343(a) and 3.344(a).  Dofflemeyer v. Derwinski, at 282 (citing Bentley v. Derwinski, 1 Vet. App. 28 (1990)).  

In Brown v. Brown, 5 Vet. App. 413 (1993) the Court address a case of a reduction of a rating for asthma that had been in effect for less than 5 years.  The Court noted that the combined effect of 38 C.F.R. §§ 3.105(e) and 3.400(r) was that a rating reduction could not be made effective for a minimum of 120 days after it was proposed in writing.  Brown v. Brown, 5 Vet. App. at 418.  Also, under 38 C.F.R. § 3.344(c) the duration of a rating for purposes of § 3.344(c) (5 years or more) was measured from the effective date assigned that rating until the effective date of the actual reduction.  Brown, at 418.  

Further, in Brown, at 419, the Court stated that there were at least four specific requirements applicable.  First, from the entire record of examinations and the medical-industrial history, it must be ascertained whether the recent examination was full and complete.  Second, examinations less full and complete than those upon which payment was authorized or continued will not be used for a rating reduction.  Third, ratings for diseases subject to episodic improvement, e.g., asthma, psychiatric and certain other disorders, will not be reduced on any one examination unless all the evidence clearly warrants the conclusion that there is sustained improvement.  Fourth, even if material improvement is clearly shown, the evidence must make it reasonable certain that the improvement will be maintained under the ordinary conditions of life.  Indeed, in Brown, at 420, it was noted that even in rating reduction cases, consideration had to be given to 38 C.F.R. § 4.1 (in examination and in evaluations, each disability must be viewed in relation to its history) and to 38 C.F.R. § 4.2 (examinations must be interpreted in light of the whole history, reconciling various reports into a consistent picture such that a current rating accurately reflects the elements of disability).  Thus, rating reductions must be based on a review of the entire history of disability.  Thus, in all rating reduction cases it must be determined whether not only has there is an improvement but whether an improvement has occurred which actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Moreover, the preponderance of the evidence must show that the rating reduction was warranted.  Brown, at 421.  Furthermore, in such circumstance, it would be error to apply the provisions of 38 C.F.R. § 4.7 to require a finding that the disability picture more nearly approximates the criteria for the rating which was being reduced.  Brown, at 421-22.  

In Kitchens v. Brown, 7 Vet. App. 320 (1995) a 100 percent evaluation for a seizure disorder had been in effect for more than 5 years, which the Court stated required the application of 38 C.F.R. §§ 3.344(a) and (b) in order to warrant a reduction.  The Court noted that in such circumstance, the issue was when the rating was in effect for more than 5 years, whether the reduction was justified.  Thus, VA was required to establish by the preponderance of the evidence, in compliance with 38 C.F.R. § 3.344(a), that the rating reduction was warranted and could not impermissibly reverse the burden by requiring a preponderance of the evidence demonstrate that an increase was warranted.  Kitchens v. Brown, 7 Vet. App. at 324-25.  

Generally, ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).   

The assignment of a disability rating for hearing impairment is devised by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  

A rating for hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under 38 C.F.R. § 4.86.  

Puretone threshold average, measured in decibels, as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

VA audiologists are to describe the effect of a hearing disability on a claimant's occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Also for consideration are other VA regulations.  As to this, 38 C.F.R. § 4.1 provides that a disability must be viewed in relation to its history.  38 C.F.R. § 4.2 states that different examiners, at different times, will not describe the same disability in the same language and that features of disability which have persisted unchanged may have been overlooked or a change for the better or worse may not be accurately appreciated or described.  Rating specialists must interpret examination reports in light of the whole recorded history, reconciling various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Also, each disability must be considered from the point of view of the veteran working or seeking work.  If an examination report does not contain sufficient detail, it should be returned as inadequate for rating purposes.  

38 C.F.R. § 4.10 states that the basis of disability evaluations if the ability to function under the ordinary conditions of daily life, including employment.  Thus, there should be a full description of the effects of disability upon ordinary activity.  38 C.F.R. § 4.13 directs that when any change in evaluation is made, it should be assured that there has been an actual change in the condition, for better or worse, and not merely a difference in thoroughness of the examination or in the use of descriptive terms.  

Analysis

The October 2012 Board decision framed the issue(s) as "[e]ntitlement to an increased evaluation for the Veteran's bilateral hearing loss to include whether the disability rating reduction from 60 percent to 40 percent, effective September 1, 2010, was proper."  The JMR, at page 4, stated that the issue was improperly phrased and should be limited to whether the rating reduction was proper.  However, the Board notes that the appeal initially stemmed from an October 2009 VA Form 21-4138, Statement in Support of Claim, in which the Veteran requested, in part, an "upgrade" in his disability rating for his hearing loss.  

In any event, initially, the Board will address the allegation that a VA audiology evaluation, either the January 2010 examination immediately preceding the March 2010 proposed reduction or the March 2010 examination (following the proposed reduction) was conducted improperly.  In this regard, the Board has considered the testimony of the Veteran and his child that accompanied him to the examination.  In sum, the arguments are that the Veteran may have been able to read the lips of the examiner, that the examination was conducted while he used hearing aids (in contravention of 38 C.F.R. § 4.85(a), and that he was instructed to guess when he thought he heard something during the testing (as opposed to when he was sure that he had heard something).  

However, neither the examiner that conducted the January 2010 examination (which preceded the proposed rating reduction) nor the examiner that conducted the May 2010 examination (which preceded the actual rating reduction) indicated in the reports of the examinations that there was anything amiss in the conduct of such examinations.  As to this, 38 C.F.R. § 4.85(c) provides that an examination "will" certify when the use of speech discrimination testing is not appropriate, such that puretone testing only, under Table Via, will be used for rating purposes.  Here, there was no such certification.  

Here, the evidence which was the basis for the rating reduction is, in substance, challenged on the basis of the manner in which one or more VA audiology evaluations were conducted, and this necessarily means that the examiner conducted the examination improperly.  In substance, this is a challenge to the competence of the VA examiner to conduct the examination in a proper manner.  As to this, VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion or conduct an examination in a particular case.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  Viewed correctly, the presumption is not about the person or a job title; it is about the process.  However, even though the law presumes the VA has selected a qualified person, the presumption is rebuttable.  See Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010) (explaining that a veteran challenging the qualifications of a VA-selected physician must set forth specific reasons why the veteran believes the expert is not qualified to give a competent opinion).  Moreover, if an objection is raised it may be necessary for the Veteran to provide information to overcome the presumption.  The presumption can be overcome by showing the lack of those presumed qualifications.  See generally Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("The [presumption of regularity] allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary."). 

Here, the implicit contention that one or more VA audiologists in this case may not have met the general standards expected of an audiologist by failing to conduct a VA audiology evaluation for rating purposes in the appropriate manner is speculative and is insufficient to overcome the presumption of regularity that the medical professional was competent within the scope of his training and education.  See Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir.2010) ("[A]ny challenge 'to the expertise of a VA expert' ... must set forth the specific reasons why the litigant concludes that the expert is not qualified ... .").  

The VA regulation which published the final rule setting for revised criteria for the evaluation of hearing loss specifically noted that it was stated in 38 C.F.R. § 4.85(a) "that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist.  This will help to assure that examinations of veterans will be accurate and consistent because state licensing agencies require that audiologists meet specific educational and training requirements and pass a national competency examination."  64 Fed.Reg. 25202 (May 11, 1999).  At the hearing there was some vague allegation with respect to recognition of speech during the VA hearing test, i.e., speech discrimination.  However, the provision of 38 C.F.R. § 4.86(a) and (b) were added to benefit "veterans with certain patterns of hearing impairment that cannot always be accurately assessed under Sec. 4.85, because the speech discrimination test may not reflect the severity of communicative functioning these veterans experience."  64 Fed.Reg. 25202, 25203 (May 11, 1999).  

By challenging the manner in which either the January or May 2010 examination was conducted, the Veteran in essence has challenged the qualification of the examiner(s).  This is because if there was anything which caused the examination to be conducted in an irregular manner, particularly in a manner which would invalidate the examination results, this would presumably have been noted and recorded in the examination report.  Here, neither the January 2010 examination report nor the May 2010 examination report (or in fact the report of any examination on file) even remotely suggest that something occurred which would have invalidated any examination results.  

Accordingly, the Board finds that the testimony of the Veteran and his child are simply insufficient for the purpose of establishing that any examination conducted in this case was improper or otherwise produced results that are unreliable for rating purposes.  Moreover, the Board notes that the results of the VA audiology evaluations of not only January and May 2010 both yielded results, that by using the simply mathematical process of rating hearing loss, warranted a 40 percent rating, as also did the VA audiology evaluation in July 2011.  As to this, it has not been alleged that there was some irregularity in the conduct of all three examinations, i.e., in January and May 2010 as well as in July 2011.  The consistency of the results of all three examinations, and particularly the examinations in January and May 2010 prior to the rating reduction, is probative evidence against the argument that any VA examination was conducted improperly, including having been so improperly conducted as to compromise the results for rating purposes.  

Also, in this case the actual rating reduction was done only after two VA rating examinations, i.e., in January and in May 2010.  The Board also notes that a private audiologist indicated that on comparing hearing evaluations from 2009 through 2011, there was no decrease or improvement in the Veteran's hearing acuity.  That private audiologist specifically noted that no tests prior to 2009 were available for comparison.  Thus, it is clear that the private audiologist did not have the results of the VA audiometric testing in April 2007 for comparison.  Significantly, the testing in 2007 found discrimination ability of 60 percent in the right ear but only 32 percent in the left.  Although the VA testing in January 2010 found discrimination ability of 60 percent in the right ear, discrimination ability was 20 percent higher in the left ear, i.e., at 52 percent, than in April 2007.  In fact, subsequent testing in May 2010 and July 2011 found discrimination ability of no less than 70 percent in each ear.  Moreover, and despite the vague allegations from the testimony of the Veteran and his daughter, even though the results of the tests varied somewhat the Board concludes that the examinations in January and in May 2010 were sufficiently similar in the results found and were as full and complete as the initial rating examination in April 2007 upon which a 60 percent initial rating was assigned.  

Next, the Board has been instructed to determine whether the rating reduction was based upon evidence that not only was there improvement in the disability but that it reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420 -21 (1993) (indicating that the provisions of 38 C.F.R. §§ 3.344(c), 4.1, 4.2, 4.10, 4.13, are applicable in all rating reductions).  

While 38 C.F.R. § 4.2 notes that examination reports may describe a disability using different terminology or that some reports may overlook some features of a disability, the evaluation of hearing loss is premised upon objective findings which are found after testing which itself is objective in nature and requires only the mechanical application of a mathematical process.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Board has considered the lay statements and testimony of the Veteran and his family members which are to the effect that there has been no improvement in his hearing loss but, rather, a steady deterioration in the status of his hearing loss.  This lay evidence also extensively describes his difficulties hearing and communicating under a variety of circumstances, including his conducting business in horse trading.  However, it is significant to note that the VA psychiatric examinations on file indicate that he retired from the postal service because of his service-connected PTSD, which remains evaluated as 70 percent disabling.  He did not report, at the psychiatric examinations, that his service-connected hearing loss contributed to his retiring from that employment even though the record indicates that his hearing loss did impair his ability to communicate with others in that employment.  

Despite the attempts to disavow the accuracy of one or more VA audiology evaluation, all of the VA audiology evaluations beginning with the VA audiology evaluation in January 2010, yielded results establishing that under the mechanical application of the applicable rating criteria which warranted no more than a 40 percent rating.  Because all threshold levels in each ear were 55 decibels or greater, at the time of virtually all VA audiometric tests Table VI and Table VIA were to be used for rating purposes, whichever provided the higher evaluation.  Here, the results of testing in April 2007 warranted a 60 percent rating under Table VI or a 30 percent rating under Table VIa.  However, subsequent testing, in January 2010 yielded results which warranted a 40 percent rating under either Table VI or Table VIa; while testing in May 2010 and July 2011 yielded results that warranted a 20 percent rating under Table VI or 40 percent under Table VIa.  Thus, as all thresholds were above 55 in each ear on all such testing, under Table VIa, the appropriate rating based on results of all VA audiometric tests beginning in January 2010 was 40 percent.  

The consistency of the results of the three examinations in 2010 and 2011 is given greater probative value than the lay statements and testimony because they were obtained after conducting standardized testing of hearing acuity; whereas, the lay evidence is influenced by the vagaries of subjective emotional attachment and recollection of past events.  All three examinations noted that the Veteran had impairment occupationally due to hearing loss, and the January 2010 examination noted that such impairment was significant, as did the later examination in July 2011.  

Thus, the Board finds that the rating reduction was warranted inasmuch as it was premised upon valid audiometric testing which demonstrated that no more than a 40 percent disability evaluation was warranted.  And, when considered with the fact that three VA audiology evaluations all consistently found that only a 40 percent rating was warranted the Board concludes that the preponderance of the evidence demonstrates that there was, in fact and despite the lay evidence and testimony to the contrary, an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

Extraschedular Consideration

The Board has contemplated whether the case should be referred for extraschedular consideration, which is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  As to this, it must first be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  To do this there must be a comparison of the level of severity and symptoms with the rating criteria and if the criteria reasonably describe the  disability level and symptoms, then the disability is contemplated by the rating schedule and the assigned schedular evaluation is adequate, and no referral is required.  If the criteria are not adequate for rating purposes, it must secondly be determined whether an exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Then, thirdly, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Here, the evidence does not reflect that the disability picture is so exceptional as to not be contemplated by the rating schedule.  The rating criteria are definitive and provide a precise result based on audiometric test results.  The "[a]ssignment of disability ratings for hearing impairment [is] derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."   Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  It has not been alleged that there was any irregularity in VA's mechanical application of the rating schedule in this case and that Board finds that there was no such irregularity.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  

Also, the Rating Schedule provides for rating in many circumstances, such as when hearing loss is service-connected for only one ear, hearing loss both ears will be considered service-connected if the provisions of 38 C.F.R. § 3.383 are met, i.e., when hearing loss in the service-connected ear is at least 10 percent, and hearing loss in the nonservice-connected ear meets the provisions of 38 C.F.R. § 3.385 (defining hearing loss for VA purposes) in the other ear.  Moreover, under 38 C.F.R. § 4.85(g) service-connected hearing loss may, in combination with other service-connected disabilities, warrant entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350.  Also, as indicated 38 C.F.R. § 4.86(a) and (b) contemplate circumstances which, themselves, are exceptional.  

The Veteran's subjective statements and testimony, as well as those of members of his family, regarding hearing difficulty as well as the VA examiner's findings as to the impact of the hearing loss are not sufficient to render his hearing disability as one not contemplated by the rating schedule.  Rather, the difficulties described are those most common to anyone with a significant hearing loss.  

The rating criteria for the Veteran's currently assigned 40 percent disability rating under Diagnostic Code 6100 contemplate his level of symptom.  Specifically, the criteria account for his current diminished puretone thresholds and speech recognition ability.  

The Board acknowledges the complaints of impairment due to hearing loss and how it affects his ability to work.  As noted, Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in an examination report.  Here, according to the examiners, the Veteran's hearing loss has significant effects on his ability to hear conversations, which does affect his competency at work.  However, 38 C.F.R. § 4.85 adequately contemplates any functional loss due to hearing impairment.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  

Accordingly, for the foregoing reasons, the preponderance of the evidence establishes that the rating reduction was proper and against finding that a rating in excess of 40 percent is warranted; so, the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 







ORDER

The reduction of the evaluation of the Veteran's hearing loss from 60 to 40 percent, effective September 1, 2010, was proper and the appeal of this reduction is denied.  

Entitlement to a rating in excess of 40 percent for bilateral hearing loss is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


